Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 8 Nov. 2021 have been fully considered but they are not persuasive. In the most recent remarks, the Applicant asserts that the amendments improve clarity and resolve the issue(s) relating to the written description requirement; however, the Applicant fails to provide support from the written specification detailing the particular base of support (text, figure drawing, etc.) needed for the instantly recited claim amendments. Please see the written description rejection under 35 U.S.C. § 112(a) in the Office action below, which is being maintained from the previous Office action.
Allowable Subject Matter
Claims 1-2 and 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, suggest, or disclose the newly-amended limitation “… surfaces of the one part of the respective parts that cannot be seen and not having the line connecting to the other joint surfaces of the respective parts do not have respective perimeters displayed as broken lines”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

    PNG
    media_image1.png
    463
    822
    media_image1.png
    Greyscale

Regarding the limitation recited in independent claims 1 and 9-10, “… surfaces of the one part of the respective parts that cannot be seen and not having the line connecting to the other joint surfaces of the respective parts do not have respective perimeters displayed as broken lines …”, the Examiner notes that Applicant has stated in Applicant’s previously-filed remarks that this newly amended limitation is supported by FIG. 30 of the instant specification, which is described by ¶ [0074] of the same. The written description discloses “… as illustrated in FIG. 30, by indicating the joint surface of the block 491a to which the block 491c is to be jointed with a hidden line and extending a line 495 (a 10hidden line at a portion which is hidden by the block 491a) to the joint surface, it is possible to realize display which can be easily understood.” The Examiner acknowledges that the claim limitation “surfaces of the one part of the respective parts that cannot be seen and not having the line connecting to the other joint surfaces of the respective parts do not have respective perimeters displayed as broken lines …” most likely correlates to the hidden aperture located on a rearward-facing or obscured façade of ‘block 491a’, which is at the leftmost end of line 495 of FIG. 30; however, the Examiner asserts that the claim limitation “surfaces of the one part of the respective parts that cannot be seen and not having the line connecting to the other joint surfaces of the respective parts do not have respective perimeters displayed as broken lines …” is not directly correlated to the elements of corresponding FIG. 30. The Examiner notes that ‘block 491a’ of FIG. 30 depicts at least seven different elements that may be construed as ‘joint surfaces’ (two receiving apertures each on the two front-facing façades, one receiving aperture each on the top and right-rear facing façades, as well as a protrusion on the top façade). The Examiner notes that while two of these ‘joint surfaces’ correspond to lines 494 and 495, respectively, the Examiner cannot ascertain precisely which ‘joint surface’ does not have “the line connecting to the other joint surfaces of the respective parts”, since at least five ‘joint surfaces’ are not interfaced by a line of any type. FIG. 30 could be interpreted as claimed; however, the written description does not sufficiently disclose the relationship(s) between hidden surfaces and dashed/broken lines. Further, the element ‘494’ corresponding to the left-forward line in FIG. 30 lacks any written description whatsoever; the Examiner assumes that element ‘494’ of FIG. 30 is analogous to element ‘492’ of FIG. 29.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303)297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        

/MARK K ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2619